Exhibit 10.2

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”) is made and entered into August 20,
2015 (the “Execution Date”) to be effective as of April 1, 2016 (the “Effective
Date”), by and between Cinemark Holdings, Inc., a Delaware corporation (the
“Company”) and Timothy Warner (“Warner”).

PRELIMINARY STATEMENTS

A. Warner is employed by the Company pursuant to the terms of a Second Amended
and Restated Employment Agreement dated January 21, 2014, as amended by a First
Amendment thereto dated August 20, 2015, between the Company and Warner (the
“Employment Agreement”). Capitalized terms not otherwise defined herein have the
meaning ascribed to such terms in the Employment Agreement.

B. The Company and Warner have reached a mutual decision to transition Warner’s
role as Vice Chairman of the Company to a consulting role with the Company
effective as of the Effective Date.

C. Warner has agreed to resign any position and directorships held by Warner
with the Company or any of its affiliates or subsidiaries as of the Effective
Date (collectively, the “Cinemark Companies”).

D. The Company and Warner have agreed to enter into this Agreement to set forth
the mutual understanding and agreement of the parties hereto.

STATEMENT OF AGREEMENTS

In consideration of the above premises and the mutual covenants set forth
herein, the parties hereto agree as follows:

1. Transition of Service. The parties hereto acknowledge and agree that
(i) Warner’s role as Vice Chairman with the Company will be transitioned to a
consultant role effective as of the Effective Date and (ii) Warner shall resign
all positions as an officer and director with the Company or any of the other
Cinemark Companies effective as of the Effective Date.

2. Consulting Agreement. As of the Effective Date, the Company hereby retains
Warner as a consultant for a period beginning on the Effective Date and ending
on April 1, 2017, (the “Term”) to provide consulting services to the Company
from time to time as reasonably requested by executives at the Company,
including without limitation in consulting services related to real estate
locations, technological developments in the theatre industry and competition
analyses. In connection with providing assistance to the Company, Warner hereby
agrees with the Company that he will make himself reasonably available to the
Company for the purpose of rendering such consulting services.



--------------------------------------------------------------------------------

3. Compensation. Commencing on the Effective Date, the Company shall pay Warner
a consulting fee in the aggregate amount of $500,000 payable in bi-weekly
installments in accordance with the Company’s normal payroll practices. Amounts
payable hereunder shall be reduced by standard withholding and other authorized
deductions. The Company shall reimburse Warner for his reasonable and necessary
out-of-pocket expenses incurred at the request of the Company and with prior
approval of the Company. Reimbursement for authorized expenses shall be made
only upon presentation of an invoice supported by receipts or other evidence of
such expenditures, which invoice shall be submitted to the Company as soon as
practicable, but in no event later than fifteen (15) days after the earlier of
the end of each month in which Warner performs services hereunder or the date
this Agreement is terminated. Invoices so submitted shall be paid within thirty
(30) days of receipt and approval by the Company.

4. Insurance. Warner and Warner’s dependents shall be entitled to continue to
participate in the Company’s welfare benefit plans and insurance programs on the
same terms as senior executives actively employed during the Term. If, during
the Term, executives of the Company are offered the right to participate in the
Company’s welfare benefit plans and insurance programs after the date of their
employment on the same terms and during the periods that active employees are
permitted to participate in such plans or programs, the Company shall offer
Warner such participation and agrees to modify this Agreement accordingly if
Warner accepts such participation.

5. Equity Awards. The Company has awarded Warner certain equity incentive awards
(“Equity Awards”) under the Company’s Amended and Restated 2006 Long Term
Incentive Plan. Any outstanding Equity Awards with time based or performance
based vesting provisions granted to Warner shall vest in accordance with the
Employment Agreement.

6. Non-Competition. In further consideration of the compensation to be paid to
Warner hereunder, Warner acknowledges that during the course of his employment
with the Company and its Subsidiaries, he has, and will, become familiar with
the trade secrets of the Company and its Subsidiaries and with other
Confidential Information concerning the Company and its Subsidiaries and that
his services have been and shall continue to be of special, unique and
extraordinary value to the Company and its Subsidiaries. Therefore, Warner
agrees that, during the Term (the “Non-compete Period”), he shall not directly
or indirectly own any interest in, manage, control, participate in, advise,
consult with, render services for, be employed in an executive, managerial,
advisory, consulting or administrative or fiduciary capacity by, or in any
manner engage in, any Competing Business. For purposes hereof, “Competing
Business” means any business that owns, operates or manages any movie theatre
within a 25-mile radius (if such theatre is outside of a Major DMA) or a 10-mile
radius (if such theatre is within a Major DMA) of any theatre (i) being operated
by the Company or any of its Subsidiaries during Warner’s employment hereunder;
(ii) under consideration by the Company or any of its Subsidiaries for opening
as of the Execution Date; or (iii) under consideration by the Company during the
Term; “Major DMA” means a Designated Market Area with a number of households in
excess of 700,000; “Designated Market Area” means each of those certain
geographic market areas for the United States designated as such by Nielsen
Media Research, Inc. (“Nielsen”), as modified from time to time by Nielsen,
whereby Nielsen divides the United States into non-overlapping geography for
planning, buying and evaluating television audiences across various markets and
whereby a county in the United States is exclusively assigned, on the basis of
the television

 

2



--------------------------------------------------------------------------------

viewing habits of the people residing in the county, to one and only one
Designated Market Area; and all theatres operated by the Company and its
Subsidiaries in Canada shall be treated as being outside of a Major DMA. Nothing
herein shall prohibit Warner from (i) being a passive owner of not more than
five percent (5%) of the outstanding Warner of any class of a corporation which
is publicly traded, so long as Warner has no active participation in the
business of such corporation or (ii) during the Term, owning, operating or
investing in up to five (5) movie theatres, so long as each such theatre is
outside of a 25-mile radius of the theatres being operated by the Company or any
of its Subsidiaries or under consideration by the Company or any of its
Subsidiaries for opening, in each case, as of the Execution Date. During the
Term, Warner shall provide at least sixty (60) days prior written notice to the
Company of his plans for acquiring ownership in, commencing operations of, or
investing in, any movie theatre prior to any such event.

7. Employee Status. The parties hereto understand and agree that in the
performance of Warner’s employment and consulting services or obligations under
this Agreement from and after the Effective Date through the Term Warner may not
bind or commit the Company in any way whatsoever in the absence of an express
written authorization by an authorized officer of the Company and (ii) Warner
shall not participate in any vacation plans or similar plans or programs offered
by the Company. Notwithstanding any term or provision contained in this
Agreement, the Company shall not, as a consequence of this Agreement, be deemed
or considered to be doing business in any jurisdiction where it would not
otherwise be doing business.

8. Confidential Information. Warner acknowledges that during his employment and
as a result of his relationship with the Company and its affiliates, Warner has
obtained, and will during the course of performing his duties pursuant to this
Agreement, obtain knowledge of, and has been given and will be given access to,
information, including, but not limited to, information regarding the business,
operations, services, proposed services, business processes, advertising,
marketing and promotional plans and materials, price lists, pricing policies,
ticket sales, film licensing, purchasing, real estate acquisition and leasing,
other financial information and other trade secrets, confidential information
and proprietary material of the Company and its affiliates or designated as
being confidential by the Company or its affiliates which are not generally
known to non-Company personnel, including information and material originated,
discovered or developed in whole or in part by Warner (collectively referred to
herein as, “Confidential Information”). The term “Confidential Information” does
not include any information which (i) at the time of disclosure is generally
available to the public (other than as a result of a disclosure by Warner in
breach of this Agreement) or (ii) was available to Warner on a non-confidential
basis from a source (other than the Company or its Affiliates or their
representatives) that is not and was not prohibited from disclosing such
information to Warner by a contractual, legal or fiduciary obligation. Warner
agrees that during the Term and, to the fullest extent permitted by law,
thereafter, Warner will, in a fiduciary capacity for the benefit of the Company
and its affiliates, hold all Confidential Information strictly in confidence and
will not directly or indirectly reveal, report, disclose, publish or transfer
any of such Confidential Information to any Person, or utilize any of the
Confidential Information for any purpose, except in furtherance of Warner’s
services performed pursuant to this Agreement and except to the extent that
Warner may be required by law to disclose any Confidential Information.

 

3



--------------------------------------------------------------------------------

9. Inventions and Patents. Warner agrees that all data, reports, documents,
innovations or improvements relating to the Company’s business or method of
conducting business (including new contributions, improvements, ideas and
discoveries, whether patentable or not) conceived or made by him during the Term
belong to the Company. Warner hereby agrees to promptly disclose such data,
reports, documents, innovations or improvements to the Chief Executive Officer
of the Company and perform all actions reasonably requested by the Chief
Executive Officer of the Company to establish and confirm the Company’s
ownership of such data, reports, documents, innovations or improvements.

10. Post-Termination Provisions. The Company and Warner each hereby acknowledge
and agree that the Employment Agreement shall terminate as of the Effective
Date. Each of the Company and Warner further acknowledge and agree that nothing
herein shall terminate the obligations of each party under the Employment
Agreement that are applicable after the termination or expiration of the
Employment Agreement or Warner’s employment with the Company (the
“Post-Termination Obligations”).

11. Release. Warner, individually, and on behalf of Warner’s assigns, heirs,
executors, administrators, and legal representatives, hereby irrevocably and
unconditionally releases, waives and discharges any claims against the Company,
any of the Cinemark Companies and each of their respective predecessors,
successors, parent companies, members, subsidiaries, affiliates, assigns, and
their respective directors, managers, employees, officials, employees, officers,
agents and legal representatives (collectively, “Releasees”), from any and all
claims, demands, damages, actions causes of action, or suits in equity, of
whatsoever kind of nature, whether known or unknown, suspected or unsuspected,
that Warner had or which may arise by virtue of Warner’s employment with the
Company prior to the Effective Date, the Employment Agreement (other than the
Post-Termination Obligations of the Company), any position held by Warner with
any of the Cinemark Companies or otherwise arising out of any event, action or
omission occurring on or before the date of this Agreement, including, but not
limited to, (i) claims arising under federal, state, or local laws prohibiting
age, sex, race, national origin, disability, religion, retaliation, or any other
form of discrimination, including but not limited to the Age Discrimination in
Employment Act, as amended, 29 U.S.C. 621 et seq.; Title VII of the 1964 Civil
Rights Act, as amended, 42 U.S.C. 2000e et seq.; the 1866 Civil Rights Act, 42
U.S.C. 1981; the Americans With Disabilities Act, 42 U.S.C. § 12101 et seq.; the
Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq.; as well as applicable state
Fair Employment Practice laws; (ii) claims arising under the Fair Labor
Standards Act or the National Labor Relations Act; (iii) intentional infliction
of emotional distress (outrageous conduct) or any other tort claims; (iv) common
law claims; (v) breach of contract claims; (vi) promissory estoppel claims;
(vii) retaliatory discharge claims; (viii) wrongful discharge claims; and/or
(ix) any other legal and equitable claims regarding Warner’s employment with the
Company or any of the other Cinemark Companies, the continuation of employment
or the termination of said employment. Notwithstanding the preceding sentence,
nothing herein shall be deemed to release (i) the Company from any of the
Company’s obligations under this Agreement; (ii) any claim under this Agreement;
or (iii) any right of Warner to indemnification under the Certificate of
Incorporation or Bylaws of the Company or under the Employment Agreement.

12. Company Release. The Company hereby irrevocably and unconditionally
releases, waives and discharges any claims against Warner from any and all
claims, demands,

 

4



--------------------------------------------------------------------------------

damages, actions, causes of action or suits in equity, of whatsoever kind of
nature, whether known or unknown, suspected or unsuspected, that the Company had
or which may arise by virtue of Warner’s employment with the Company prior to
the Effective Date, the Employment Agreement, any position had by Warner with
any of the Cinemark Companies or otherwise arising out of any event, action or
omission occurring on or before the date of this Agreement, other than Warner’s
Post-Termination Obligations under the Employment Agreement and Warner’s
obligations under this Agreement.

13. Termination.

(a) Breach. The Company may, upon notice to Warner, terminate this Agreement if
Warner breaches any of the provisions of this Agreement and such breach is not
cured within fifteen (15) of receipt of prior written notice from the Company to
Warner of such breach. In the event of such termination, (i) no further payments
shall be due to Warner hereunder, and the Company shall have all other rights
and remedies available under this or any other agreement and at law or in equity
and (ii) any remaining unvested or unearned Equity Awards with time based
vesting provisions or performance based vesting provisions shall be forfeited as
of the date this Agreement is terminated hereunder.

(b) Death or Disability. This Agreement shall immediately terminate in the event
of Warner’s death or a Disability which substantially inhibits the performance
by Warner of his duties hereunder. In the event of the termination of this
Agreement as a result of the preceding sentence, Warner (or Warner’s estate or
personal representative in the event of death), shall be entitled to receive all
remaining unpaid compensation referred to in Section 3 through the end of the
Term on the regularly scheduled payment dates and continue to participate in the
Company’s welfare benefit plans and insurance programs through the end of the
Term, in each case without regard to an earlier termination of this Agreement as
a result of such death or Disability. Any coverage provided after death or
Disability under this Section 13(b) will be counted against the maximum group
health plan continuation coverage period required by COBRA. Following the
termination of this Agreement for Warner’s death or Disability, any Equity
Awards with time based or performance based vesting provisions that vest during
the period between the termination of this Agreement as a result of such death
or Disability and the Term shall be deemed earned or vested and shall be
delivered to Warner or Warner’s estate or representative in the event of death.

(c) Remedies. In the event of a breach of the covenants contained in Section 10
hereof, Warner agrees that (a) any and all proceeds, funds, payments and
proprietary interests, of every kind and description, arising from, or
attributable to, such breach shall be the sole and exclusive property of the
Company and (b) the Company shall be entitled to recover any additional actual
damages incurred as a result of such breach. Each of the parties to this
Agreement will be entitled to enforce his or its rights under this Agreement
specifically, to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights existing in her or its favor
hereunder. The parties hereto agree and acknowledge that money damages may not
be an adequate remedy for any breach or threatened breach of the provisions of
this Agreement and that any party may in his or its sole discretion apply to any
court of law or equity of competent jurisdiction for specific performance and/or
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement. Such injunction or decree shall be available
without the posting of any bond or other security, and the Company and Warner
each hereby consents to the issuance of such injunction or decree.

 

5



--------------------------------------------------------------------------------

14. Non-Disparagement. Warner hereby agrees not to participate, directly or
indirectly, in the private or public communication of any disparaging
information or statements about the Company, any of the Cinemark Companies or
their respective officers, directors, members, managers or employees to any
person or entity. The Company hereby agrees not to participate, directly or
indirectly, in the private or public communication of any disparaging
information or statements about Warner.

15. Representations. Warner warrants and represents that: (i) Warner has read
this Agreement and fully understands it to be a release and waiver of all
claims, known or unknown, present or future, that Warner has or may have against
the Company, any of the Cinemark Companies or their respective predecessors,
successors, parent companies, subsidiaries, affiliates, assigns, and employees,
agents, officers, directors or officials arising out of Warner’s employment or
separation from employment or resignation of any position with any of the
Cinemark Companies; (ii) Warner has not transferred or assigned any claim Warner
may have against the Company or any of the Cinemark Companies; (iii) Warner has
been advised that Warner should consult with Warner’s own attorney before
signing this Agreement; (iv) Warner executes this Agreement voluntarily of
Warner’s own free will and accord, without reliance on any representation of any
kind or character not expressly stated in this Agreement and without any
coercion, undue influence, threat or intimidation of any kind or type
whatsoever; (v) any and all questions regarding the terms of this Agreement have
been asked and answered to Warner’s complete satisfaction; (vi) the
consideration provided for herein is good and valuable; and (vii) this Agreement
has been entered into voluntarily and knowingly by Warner and Warner has
consulted with, or has had sufficient opportunity to consult with, an attorney
of Warner’s own choosing.

16. Governing Law. This Agreement shall be governed by, construed and enforced
in accordance with, and subject to, the laws of Texas, and subject to
Section 18, any and all disputes and legal actions arising out of the
interpretation or application of this Agreement shall be resolved by and brought
in the courts of Collin County, Texas, and Warner and the Company hereby consent
to the exclusive jurisdiction and venue of such courts with respect to such
matters.

17. Arbitration.

(a) General. Any dispute, controversy or claim arising out of or relating to
this Agreement, the breach hereof or the coverage or enforceability of this
arbitration provision shall be settled by arbitration in Collin County, Texas
(or such other location as the Company and Warner may mutually agree), conducted
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association, as such rules are in effect in Dallas/Fort Worth, Texas on the date
of delivery of demand for arbitration. The arbitration of any such issue,
including the determination of the amount of any damages suffered by either
party hereto by reason of the acts or omissions of the other, shall be to the
exclusion of any court of law. Notwithstanding the foregoing, either party
hereto may seek any equitable remedy in a court to enforce the provisions of
this Agreement, including but not limited to an action for injunctive relief or
attachment, without waiving the right to arbitration.

 

6



--------------------------------------------------------------------------------

(b) Procedure.

(i) Either party may demand such arbitration by giving notice of that demand to
the other party. The party demanding such arbitration is referred to herein as
the “Demanding Party,” and the party adverse to the Demanding Party is referred
to herein as the “Responding Party.” The notice shall state (x) the matter in
controversy, and (y) the name of the arbitrator selected by the party giving the
notice.

(ii) Not more than fifteen (15) days after such notice is given, the Responding
Party shall give notice to the Demanding Party of the name of the arbitrator
selected by the Responding Party. If the Responding Party shall fail to timely
give such notice, the arbitrator that the Responding Party was entitled to
select shall be named by the Arbitration Committee of the American Arbitration
Association. Not more than fifteen (15) days after the second arbitrator is so
named; the two arbitrators shall select a third arbitrator. If the two
arbitrators shall fail to timely select a third arbitrator, the third arbitrator
shall be named by the Arbitration Committee of the American Arbitration
Association.

(iii) The dispute shall be arbitrated at a hearing that shall be concluded
within ten days immediately following the date the dispute is submitted to
arbitration unless a majority of the arbitrators shall elect to extend the
period of arbitration. Any award made by a majority of the arbitrators (x) shall
be made within ten days following the conclusion of the arbitration hearing,
(y) shall be conclusive and binding on the parties, and (z) may be made the
subject of a judgment of any court having jurisdiction.

(c) Costs and Expenses. All administrative and arbitration fees, costs and
expenses shall be borne by the non-prevailing party.

18. Severability and Reformation. If any provision of this Agreement is held to
be illegal, invalid, or unenforceable under present or future law, such
provision shall be fully severable, and this Agreement shall be construed and
enforced as if such illegal, invalid, or unenforceable provision were never a
part hereof, and the remaining provisions shall remain in full force and effect
and shall not be affected by the illegal, invalid, or unenforceable provision or
by its severance except that the parties hereto further agree that if at any
time it shall be determined that the restrictions contained in Sections 7, 9 or
10 are unreasonable as to time or area, or both, by any court of competent
jurisdiction, the Company shall be entitled to enforce this Agreement for such
period of time and within such area as may be determined to be reasonable by
such court. It is the intent of the parties hereto that the provisions of this
Agreement be enforceable to the full extent permitted by applicable law.

19. Amendments and Waivers. Any provision of this Agreement may be amended or
waived only with the prior written consent of the Company and Warner.

 

7



--------------------------------------------------------------------------------

20. Notices. All notices and other communication required or permitted to be
given hereunder shall be in writing and shall be deemed to have been duly given
if delivered to the address and in the manner specified in the Employment
Agreement.

21. Entire Agreement. It is understood and agreed that this Agreement and the
Employment Agreement contains the entire agreement of the parties and supersedes
any and all prior agreements, arrangements or understandings between the parties
related to the subject matter. No oral understandings, statements promises or
inducements contrary to the terms of this Agreement exist.

22. Parties Bound. This Agreement shall be binding on the parties hereto, their
respective heirs, legatees, legal representatives, successors and assigns
including but not limited to any successor of the Company upon a merger,
reorganization or recapitalization except that Warner’s duty to perform services
hereunder shall not be assignable.

23. Survival. The provisions of Sections 5, 6 and Sections 10 through 24 shall
survive the expiration or earlier termination of the Term.

24. Beneficiaries; References. Warner shall be entitled to select (and change,
to the extent permitted under any applicable law) a beneficiary or beneficiaries
to receive any compensation or benefit payable hereunder following Warner’s
death, and may change such election, in either case by giving the Company
written notice thereof. In the event of Warner’s death or a judicial
determination of his incompetence, reference in this Agreement to Warner shall
be deemed, where appropriate, to refer to his beneficiary, estate or other legal
representative, and the Company shall pay amounts payable under this Agreement,
unless otherwise provided herein, in accordance with the terms of this
Agreement, to Warner’s personal or legal representatives, executors,
administrators, heirs, distributees, devisees, legatees or estate, as the case
may be.

[SIGNATURE PAGE FOLLOWS]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been signed by the parties hereto as of
the date first above written.

 

WARNER:

/s/ Tim Warner

Timothy Warner CINEMARK HOLDINGS, INC. By:  

/s/ Michael Cavalier

Name:  

Michael D. Cavalier

Title:  

Executive Vice President – General Counsel

 

Signature Page to

Consulting Agreement